


EXHIBIT 10.334
NOTE


U.S. $523,663.00
 
 
 
February 28, 2014





FOR VALUE RECEIVED, the undersigned, CHRISTOPHER F. BROGDON ("Brogdon"),
promises to pay to the order of ADCARE HEALTH SYSTEMS, INC., a Georgia
corporation ("AdCare"), the principal sum of FIVE HUNDRED TWENTY-THREE THOUSAND
SIX HUNDRED SIXTY-THREE AND 00/100 DOLLARS ($523,663.00) (the "Principal").


The unpaid Principal of this Note (the "Note") shall not bear interest except as
set forth in the immediately following sentence. If any payment required under
this Note is not made within five (5) days of the due date, interest on the
outstanding Principal balance shall accrue as of March 1, 2014 at the rate often
percent (10%) per annum.


The Principal balance plus accrued interest (if any) shall be due and payable in
five (5) equal monthly payments as follows:


Commencing on September 1, 2014 and continuing on the first day of each month
thereafter, equal payments of principal in the amount of $104,732.60 plus
accrued interest (if any) shall be due and payable. The unpaid Principal of this
Note, together with all accrued and unpaid interest (if any), shall be due and
payable on December 31, 2014 (the "Maturity Date").


Notwithstanding any provision hereof, the Principal balance, plus accrued
interest (if any), shall be paid upon the closing of the sale of the Riverchase
Facility to the extent of Net Sales Proceeds from such sale. If Net Proceeds
from such sale are not sufficient to pay the Principal balance plus accrued
interest (if any) in full, the remaining outstanding Principal balance shall be
due and payable on the terms set forth in the immediately preceding paragraph.
All capitalized but undefined terms used in this paragraph shall have the
meanings set forth in that certain Agreement of even date herewith between
Brogdon and his affiliated entities, on the one hand, and AdCare and its
affiliated entities, on the other hand.


Brogdon acknowledges and agrees that all amounts due under this Note are due and
payable as stated herein, and AdCare has no obligation to renew or extend this
Note. The books and records of AdCare shall constitute prima facie evidence of
all matters with respect to the amounts due hereunder. Payments shall be applied
first to interest and then to Principal.


ADDITIONAL COVENANTS:


1.
Default.



a.
Each of the following shall be a default ("Default") under this Note:



(a)failure of Brogdon to pay any amount due hereunder, or any part hereof, or
any extension or renewal hereof, within five (5) days of the due date; or


(b)Brogdon's failure to perform or comply with any of the covenants or
agreements contained herein.




--------------------------------------------------------------------------------






b.    If this Note is placed in the hands of one or more attorneys for
collection or in the hands of one or more attorneys for representation of AdCare
in connection with any bankruptcy, probate or other court or by any other legal
proceedings, Brogdon shall pay the fees and expenses of such attorneys in
addition to the full amount due hereon, whether or not litigation is commenced.


c.    In the event (i) that there occurs any Default hereunder; or (ii) that
Brogdon shall become insolvent or make an assignment for the benefit of his
creditors; or (iii) that a petition is filed or any other proceeding is
commenced under the Federal Bankruptcy Act or any state insolvency statute by or
against Brogdon; or (iv) that a receiver or similar person is appointed for
Brogdon; then, in any such event, the entire unpaid Principal balance due hereon
and all accrued interest at the option of the holder hereof shall become
immediately due and payable without any notice or demand. Failure to exercise
this option shall not constitute a waiver of the right to exercise the same in
the event of any subsequent Default.


2.    Prepayment. Brogdon may prepay this Note at any time without premium or
penalty.


3.    Waivers by Brogdon and Others. Brogdon and all endorsers, sureties and
guarantors hereof hereby severally waive presentment for payment, notice of
non-payment, protest, and notice of protest, and diligence in enforcing payment
hereof, and consent that the time of payment may be extended without notice. The
makers, endorsers, guarantors, and sureties executing this Note also waive any
and all defenses which they may have upon the ground of any extension of time of
payment which may be given by the holder of this indebtedness to any of the
undersigned, or to any other person assuming payment hereof.


4.    Amendments, Modifications and Waiver. No amendment, modification or waiver
of any provision of this Note, nor consent to any departure by Brogdon
therefrom, shall be effective unless the same shall be in a writing signed by
AdCare, and then only in the specific instance and for the purpose for which
given. No failure or delay on the part of AdCare to exercise any right under
this Note shall operate as a waiver thereof, nor shall any single or partial
exercise by AdCare of any right under this Note preclude any other or further
exercise thereof, or the exercise of any other right. Each and every right
granted to AdCare under this Note or allowed to it at law or in equity shall be
deemed cumulative and such remedies may be exercised from time to time
concurrently or consecutively at AdCare's option.


5.    Payment. All payments due under this Note shall be paid to AdCare at such
place as AdCare may direct. Whenever a payment is due on a day other than a
business day (all days except Saturday, Sunday and legal holidays under federal
or Georgia law), the maturity thereof shall be extended to the next succeeding
business day. If any amount due hereunder is not paid within ten (10) days of
the date when due, Brogdon agrees to pay an administrative and late charge equal
to the lesser of (a) five percent (5%) on and in addition to the amount of such
overdue amount, or (b) the maximum charges allowable under applicable law.


6.    Notices. All notices or other communications required or otherwise given
pursuant to this Note shall be in writing and shall be delivered by hand
delivery or nationally recognized overnight courier to the following addresses:












--------------------------------------------------------------------------------




 
If to Brogdon:
 
Christopher F. Brogdon
 
 
 
Two Buckhead Plaza
 
 
 
3050 Peachtree Road NW
 
 
 
Suite 355
 
 
 
Atlanta, Georgia 30305
 
 
 
 
 
If to AdCare:
 
AdCare Health Systems, Inc.
 
 
 
1145 Hembree Road
 
 
 
Roswell, Georgia 30076
 
 
 
Attention: Boyd P. Gentry



7.    Usury Limitation. Notwithstanding anything to the contrary contained
herein, at no time shall Brogdon be obligated to pay interest on this Note at a
rate which would subject AdCare to either civil or criminal liability because
such rate exceeds the maximum interest rate permitted under applicable legal
requirements. If the terms of this Note would otherwise require Brogdon to pay
interest on the loan at a rate in excess of such maximum rate, the rate of
interest on the loan shall immediately be reduced to such maximum rate, the
interest payable on the loan shall be computed at such maximum rate, and all
prior payments of interest in excess of such maximum rate shall be applied as
payments in reduction of principal. If such excessive interest exceeds the
amount owing to AdCare, then AdCare shall refund any such excess to Brogdon. All
sums paid or agreed to be paid to AdCare in connection with the loan which are,
under applicable legal requirements, characterized as interest, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the loan until paid in full so that the
actual rate of interest on the loan is uniform throughout the term of the loan.


8.    Paragraph Headings.    Paragraph headings are inserted for convenience of
reference only, do not form part of this Note and shall be disregarded for
purposes of the interpretation of the terms of this Note.


9.    Time of Essence. Time is of the essence with respect to each and every
covenant and obligation of Brogdon under this Note.


10.    Governing Law. THIS NOTE    SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BROGDON HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIMS TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS NOTE.


IN WITNESS WHEREOF, Brogdon has executed this Note as of the date first written
above.




 
BROGDON:
 
 
 
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon





